91 F.3d 133
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Steven A. SILVERS, Plaintiff--Appellant,v.UNITED STATES of America, Defendant--Appellee.Steven A. SILVERS, Plaintiff--Appellant,v.Gregory WELSH, Assistant United States Attorney;  AndrewG.W. Norman, Assistant United States Attorney;  Alexander F.Smith;  Special Agent--DEA;  Larry Forletta, Special AgentDEA;  John Robinson, Special Agent--DEA;  Robert J. Betkey,Special Agent--IRS;  Stan Young, Special Agent--IRS,Defendants--Appellees.Steven A. SILVERS, Plaintiff--Appellant,v.Gregory WELSH, Assistant United States Attorney;  AndrewG.W. Norman, Assistant United States Attorney;  Alexander F.Smith, Special Agent--DEA;  Larry Forletta, Special AgentDEA;  John Robinson, Special Agent--DEA;  Robert J. Betkey,Special Agent--IRS;  Stan Young, Special Agent--IRS,Defendants--Appellees.Steven A. SILVERS, Plaintiff--Appellant,v.UNITED STATES of America;  Gregory Welsh, Assistant UnitedStates Attorney;  Andrew G.W. Norman, Assistant UnitedStates Attorney;  Alexander F. Smith, Special Agent--DrugEnforcement Agency;  Larry Forletta, Special Agent--DrugEnforcement Agency;  John Robinson, Special Agent--DrugEnforcement Agency;  Robert J. Betkey, SpecialAgent--Internal Revenue Service;  Stan Young, Special AgentInternal Revenue Service, Defendants--Appellees.
Nos. 96-1347, 96-6587, 96-1543, 96-6234.
United States Court of Appeals, Fourth Circuit.
Submitted July 23, 1996.Decided July 31, 1996.

Appeals from the United States District Court for the District of Maryland, at Baltimore.  Herbert N. Maletz, Senior Judge, sitting by designation.  (CA-94-3502-HNM, CA-93-2634-HNM) Decided:  July 31, 1996
Steven A. Silvers, Appellant Pro Se.
Roann Nichols, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971), action (No. 96-1543), and his action brought pursuant to the Federal Tort Claims Act, 28 U.S.C. § 1346(b) (1988);  28 U.S.C.A. § 2401(b) (West 1994);  28 U.S.C.A. §§ 2671-2680 (West 1994) (No. 96-6587).  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Silvers v. Welsh, Silvers v. United States, Nos.  CA-93-2634-HNM;  CA-94-3502-HNM (D.Md. Apr. 1, 1996).


2
In addition, Appellant appeals from the district court's orders denying his motions for disqualification and/or recusal (Nos. 96-6234;  96-1347).*  We find that the district court did not abuse its discretion in denying the motions.  See In re Beard, 811 F.2d 818, 827 (4th Cir.1987);  United States v. Parker, 742 F.2d 127, 128 (4th Cir.), cert. denied, 469 U.S. 1076 (1984).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 This court has jurisdiction over these appeals pursuant to the doctrine of cumulative finality.  See Equipment Fin.  Gp., Inc. v. Traverse Computer Brokers, 973 F.2d 345, 347 (4th Cir.1992)